          Case 20-30967 Document 708 Filed in TXSB on 09/08/20 Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 In re:                                            Case No. 20-30967 (MI)

 Watson Grinding & Manufacturing Co.               Chapter 11

           Debtor.


  STATEMENT IN CONNECTION WITH COMMITTEE’S EXPEDITED MOTION
 FOR AN ORDER (1) CONDITIONALLY APPROVING DISCLOSURE STATEMENT;
    (2) SCHEDULING PLAN CONFIRMATION HEARING; (3) ESTABLISHING
     VOTING DEADLINE AND PROCEDURES FOR FILING OBJECTIONS TO
   CONFIRMATION; (4) TEMPORARILY ALLOWING CERTAIN CLAIMS FOR
     VOTING PURPOSES ONLY; (5) APPROVING FORM OF BALLOTS; AND
     (6) ESTABLISHING SOLICITATION AND TABULATION PROCEDURES


          John M. Watson (“Watson”) files this statement in connection with The Official Committee

of January 24 Claimants’ (the “Committee”) Expedited Motion For An Order (1) Conditionally

Approving Disclosure Statement; (2) Scheduling Plan Confirmation Hearing; (3) Establishing

Voting Deadline And Procedures For Filing Objections To Confirmation; (4) Temporarily

Allowing Certain Claims For Voting Purposes Only; (5) Approving Form of Ballots; And

(6) Establishing Solicitation And Tabulation Procedures [ECF 687] and the associated Combined

Disclosure Statement And Plan of Liquidation of Watson Grinding & Manufacturing Co. Under

Chapter 11 of the Bankruptcy Code Filed By the January 24 Claimants Committee [ECF 683] (the

“Combined Plan and Disclosure Statement”) and states the following:

          Votes on the Committee’s Combined Plan and Disclosure Statement should not be solicited

at this time. The Combined Plan and the Disclosure Statement is seriously, if not fatally flawed,

and it should be corrected, revised and re-noticed for hearing on normal notice before proceeding

to seek approval of the disclosure statement and the solicitation of plan votes. Watson reserves
        Case 20-30967 Document 708 Filed in TXSB on 09/08/20 Page 2 of 3




his rights to file plan objections to the plan in its current form or to another plan that may be filed

by the Committee or others. Watson has identified certain fatal flaws in the Combined Plan and

Disclosure Statement which include the following:

       1.      The Combined Plan and Disclosure Statement provides that if the plan is confirmed
               then all Removed Lawsuits (as such term is defined in the Committee’s Plan and
               Disclosure Statement) will be remanded to state court. This is an improper attempt
               to dash the rights of this Court to adjudicate whether the Removed Lawsuits should
               be remanded to state court, now set for hearing on October 22, 2020. Further, this
               is an improper attempt to summarily prevent the other litigants in these lawsuits
               from having their day in court to argue the merits of whether the Removed Lawsuits
               should stay in federal court. By attempting to strip this Court and other litigants of
               these rights, the Committee’s Plan and Disclosure Statement is not being proposed
               in good faith and is being proposed in manner forbidden by law. Therefore, the
               Combined Plan and Disclosure Statement violates section 1129(a)(3) of the
               Bankruptcy Code and is patently unconfirmable.

       2.      In addition, the Combined Plan and Disclosure Statement does not treat existing
               equity fair and equitably as required under section 1129(b) of the Bankruptcy Code.

                       a.      The Committee’s Plan and Disclosure Statement creates a fictional
                               class of “Subordinated Claims” that receives the residual interest of
                               the estate if all the other creditors are paid in full. However,
                               according to the same Combined Plan and Disclosure Statement,
                               there are no Subordinated Claims. The Committee created this faux
                               class to improperly prevent the existing equity holders from
                               receiving the residual interest of the estate.

                       b.      Prior to the tragic explosion that occurred on January 24, 2020,
                               Watson Grinding & Manufacturing Co. was a very successful
                               company. Watson believes the value of the company the day prior
                               to the explosion would have been in an amount of not less than $20
                               million. Considering that there are still ongoing investigations
                               related to the explosion and considering that there are numerous
                               potential responsible parties that may be liable to injured tort
                               claimants, it is premature to summarily exclude existing equity
                               holders as the residual interest holders of the estate.

       3.      The Committee is seeking “conditional” approval of the Combined Plan and

Disclosure Statement on an expedited basis to pre-empt this Court’s omnibus hearing on the

remand motions scheduled for October 22, 2020. The Court can reschedule this hearing to a later

date and eliminate any “emergency” underpinning the Committee’s request for expedited relief.


                                                  2
        Case 20-30967 Document 708 Filed in TXSB on 09/08/20 Page 3 of 3




Simply put, there is no emergency to warrant expedited consideration of the flawed Combined

Plan and Disclosure Statement.

        If there is a confirmation hearing on the Combined Plan and Disclosure Statement, as now

filed, Watson will hold the Committee to its burden to establish that it satisfied all the requirements

to confirmation under the Bankruptcy Code including the burden to establish by empirical

competent evidence that the assets of the estate, including the estate’s claims against other potential

responsible parties, are insufficient to satisfy the creditor claims in full.



Dated: September 8, 2020                                /s/ Charles M. Rubio
                                                        PARKINS LEE & RUBIO LLP
                                                        Lenard M. Parkins PLLC
                                                        TX Bar No. 15518200
                                                        Charles M. Rubio P.C.
                                                        TX Bar No. 24083768
                                                        Pennzoil Place
                                                        700 Milam Street, Suite 1300
                                                        Houston, Texas 77002
                                                        Email: lparkins@parkinslee.com
                                                               crubio@parkinslee.com
                                                        Phone: 713-715-1660

                                                        Counsel for John M. Watson




                                    CERTIFICATE OF SERVICE

         The undersigned certifies that on September 8, 2020 a true and correct copy of the
foregoing document was served electronically on all parties registered to receive electronic notice
of filings in this case via this Court’s ECF notification system.


                                                        /s/ Charles M. Rubio




                                                    3
